99 N.Y.2d 637 (2003)
VASTWIN INVESTMENTS, LTD., Respondent,
v.
AQUARIUS MEDIA CORPORATION, Appellant.
TERRY LEVENE, Nonparty Appellant.
Court of Appeals of the State of New York.
Submitted December 9, 2002.
Decided April 1, 2003.
Motion for leave to appeal by Aquarius Media Corporation dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding as to *638 that party within the meaning of the Constitution. Motion for leave to appeal by Terry Levene denied.